Citation Nr: 0102791	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain with arthritis.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of right 
biceps injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


REMAND

In a July 1997 statement the veteran indicated that he had 
been receiving medical care at the VA Medical Center in 
Fayetteville, Arkansas, relating to his back complaints, 
since the early 1980's.  In August 1997 a request was made to 
the Fayetteville, Arkansas, VA Medical Center for treatment 
records from January 1980.  Medical records from that 
facility from January 1980 to August 1997 were received.  The 
report of a September 1997 VA muscle examination reflects 
that the veteran's primary care physician was at the 
Fayetteville, Arkansas, VA Medical Center and that the 
veteran was receiving two medications for his muscle related 
injury and other problems.  

In the veteran's September 1999 VA Form 9 he indicated that 
with medicine, shots, and therapy he had learned to live with 
the pain.  He indicated that his doctor was referring him for 
other treatment.  The record does not indicate that an 
attempt has been made to obtain treatment records from the VA 
Medical Center in Fayetteville, Arkansas from August 1997 
until the present.  

VA regulations relating to rating hearing loss were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (codified at 38 C.F.R. §§ 4.85, 4.86).  The veteran's 
bilateral hearing loss must be evaluated under both the new 
and old regulations in accordance with Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  His hearing loss should be 
evaluated under the old criteria both prior to and from June 
10, 1999, and under the new criteria from June 10, 1999, 
whichever is more favorable to the veteran.  Id.; 38 U.S.C.A. 
§ 5110(g) (West 1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Fayetteville, Arkansas, and 
request copies of all records relating to 
treatment provided the veteran for low 
back pain with arthritis, bilateral 
hearing loss, and residuals of a right 
biceps injury from August 1997 until the 
present.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected residuals of a right 
biceps injury.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected residuals of 
a right biceps injury, including any pain 
or fatigue.  The examiner is requested to 
provide an opinion as to any functional 
limitation due to pain or weakness, if 
indicated, as well as whether tests of 
strength and endurance, compared with the 
sound side, demonstrate positive evidence 
of impairment.  A complete rationale 
should be provided for any opinion 
offered.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with, the RO should readjudicate 
the issues on appeal, reviewing the 
veteran's claim for an increased rating 
for bilateral hearing loss under both the 
old and new criteria for rating hearing 
loss in effect prior to and from June 10, 
1999.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



